           Case 1:21-cv-01330-AJN Document 7
                                           8 Filed 04/21/21
                                                   04/22/21 Page 1 of 1
                                                                                          YAAKOV SAKSSō*
                                                                                            JUDAH STEINSō
                                                                                         ELIYAHU BABADSō
                                                                                       RAPHAEL DEUTSCH ^
                                                                                          DAVID FORCE Sō
                                                                                        NAKICHA JOSEPHS
                                                                                       MARK ROZENBERG ō
                                                                                       KENNETH WILLARDSō

                                                                                             S NJBar Admissions
                                                                                        ^ CT & NJ Bar Admissions
                                                                                              ƒ NY Bar Admission
                                                                                   *Federal Court Bar Admissions
                                                               AR, CT, CO, DC, IL, MI, MO, ND, NE, NM, TN, TX, WI
285 Passaic Street, Hackensack, NJ 07601| tel: 201.282.6500|fax: 201.282.6501|www.steinsakslegal.com


April 21, 2021

Via CM/ECF
The Honorable Alison J. Nathan
United States District Court
Southern District of New York
                                                                             4/22/2021
       Re:       Monegro vs Zachary Prell Inc.
                 Case #: 1:21-cv-01330

Dear Judge Nathan:

         We represent the plaintiff in the above matter. We write to respectfully request that the
initial conference currently scheduled for April 30, 2021, at 3:00pm be adjourned by 45 days.
Defendant has been served, and his Answer is due April 29, 2021. Defendant has not made any
contact with Plaintiff. The adjournment of the conference will grant the parties more time to work
together to submit a joint letter and a proposed Case Management Plan ahead of the conference.

       We thank Your Honor and the Court for its kind considerations and courtesies.


                                                               Respectfully submitted,

                                                               s/ Mark Rozenberg
                                                               Mark Rozenberg, Esq.

cc:    All Counsel of Record via ECF

                                                                             7KHLQLWLDOSUHWULDOFRQIHUHQFHLV
                                                                             KHUHE\DGMRXUQHGWR-XQHDW
                                                                             SP6225'(5('


                                                                                                           4/21/2021
